Title: To George Washington from Jean-Baptiste-Joseph, comte de Laumoy, 14 October 1783
From: Laumoy, Jean-Baptiste-Joseph, comte de
To: Washington, George


                        
                            Sir
                            Philadelphia Octr the 14th 1783.
                        
                        According to your Excellency’s Desire I have the Honor to Send you a Summary Account of my Services in
                            America.
                        I first joined the Army under your Excellency’s Command on the 6th of Octr 1777 with the Rank of Lt Col. of
                            Engineers. I attended a Short time after the Marquis de la fayette when he attaked the british Post at Glocester &
                            when after this I was determined by a Council of War to abandon & blow up fort Redbank, I, with
                            Col. Du Plessis and a Sergeant of Artillery undertook & compleated the Busyness.
                        On the 17th of Novr I was promoted to the Rank of full Colonel. In the beginning of Decr was detached to
                            Willmington with Genal Smallwood’s Division, where, being the only Engineer I erected Several Works for the Security of
                            the garrison. In April 1778 I repaired at Valley-forge and followed your Excellency to Monmouth; then to the White plains,
                            where I, with Col. La Radiere and Col. Villefranche reconnoitred all the Ground between the Camp and King’s Bridge, with
                            Several Detachements under the Command of Generals Scott and Michlemberg.
                        In Septr following I was Sent, by your Excellency, to Philadelphia with Col. Villefranche to take a Survey of
                            the River Delaware, in order to form a Plan of Deffence. Having been ordered in february 1779 to the Southern, this
                            Busyness was compleated by Col. Villefranche.
                        I Staid in Sth Carolina, as Commanding Officer of the Engineers, under the Command of Genal Lincoln, till the
                            taking of Charlestown. I was at the attack of the River of Stone-ferry and at the Sieges of Savannah &
                            Charlestown, whose attack and Dffence I had the Direction of as Chief Engineer, and all of which I had the Honor of giving
                                plans and journals to your Excellency last fall.
                        Having had the Misfortune to be taken prisoner at this last Siege, I could not be exchanged till the Month of
                            August 1782, when I repaired immediately to New-Windsor.
                        Conscious that in all these Services my only Aim was to promote, as far as laid in my Power the Good of the
                            Cause I had espoused, and that I Spared none of my faculties for it, I wish that your Excellency may be Satisfyed with the
                            Same, and beg that you would give me a Certificate, for which I will for ever have the greatest Gratitude. I have the Honor
                            to be with the greatest Respect Your Excellency’s Most obedient and most humble Servant
                        
                            Laumoy
                        
                    